QUINN, Associate Judge.
This is an appeal from a judgment entered in favor of appellee, plaintiff in the trial court, for monies due and owing for architectural and supervisory services rendered in connection with the remodeling of two stores.
The sole question for determination is whether appellee was authorized by appellant to supervise the remodeling work. It was conceded that he was authorized to prepare the plans and specifications and to secure the necessary permits, and did so. However, appellant contends that appellee was not authorized by him to supervise the actual remodeling. The testimony on this essential issue was conflicting but it would serve no useful purpose to set it forth in detail.
In testing the correctness of the decision we have reviewed the transcript and examined the findings of the trial judge. The court found in substance that appellee performed the supervisory work with appellant’s knowledge and consent, and that appellant “was advised of the rate of pay” for such work.
The evidence here was such that either one of two different conclusions might reasonably have been drawn from it. In such a case the law is clear: the decision is for the trier of the facts. We may not “reweigh the evidence or override the findings, except where it clearly appears they are manifestly wrong.”1 On the record before us we are satisfied the finding should not be disturbed.
Other errors alleged are without merit.
Affirmed.

. Nolan v. Werth, 1944, 79 U.S.App.D.C. 33, 142 P.2d 9, 10.